Citation Nr: 1744432	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1944 to January 1947.  The Veteran died in September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant and the Veteran married in December 1956 and were legally divorced in July 1977; the Veteran died in September 1981.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With regard to the appellant's status as a beneficiary under 38 U.S.C.A. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the appellant's marital status, date of marriage, date of divorce, and the date of the Veteran's death are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to the appellant's entitlement as a claimant to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310  and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to assist the appellant in the development of the claim.  Smith, 14 Vet. App. 227; Dela Cruz, 15 Vet. App. 143.


Laws and Analysis

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The Appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  The facts of this case are not in dispute.  A Certificate of Marriage from the State of Wisconsin shows that the Veteran and the appellant were married in December 1956.  The appellant and the Veteran's marriage was terminated by divorce in July 1977.  A certificate of the death shows that the Veteran died in September 1981.  He was divorced at the time of his death.  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  A Ruling from the Circuit Court of Wabash County in the State of Illinois clearly establishes that the appellant and the Veteran divorced in July 1977, prior to the Veteran's death.  The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2016).  The appellant does not contend that the divorce decree was not valid, and has acknowledged in a January 2013 statement that she divorced the Veteran.  However, the appellant contends that she is still entitled to receive VA death benefits, because she asserts that during the Veteran's life, she still had to support him and their children.  She explained that he was not a good husband or father and did not work enough to support his family.  

Based on the above findings, the appellant lacks basic eligibility for Dependency, Indemnity and Compensation benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them.

The Board has carefully reviewed the appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the appellant seeks as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014);  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA death benefits purposes.  Therefore, the question of entitlement to VA death benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


